DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information referred to in the IDS filed October 06, 2021 has been considered.
	The information referred to in the IDS filed June 6, 2022 has been considered.

Drawings
	The drawings filed September 22, 2021 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the in-used position" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the in-used position" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are indefinite as each depends from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 6 and 8, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heisey et al (7988230).
Note a child restraint base adapted to a child restraint carrier (22), the child restraint base comprising: a base body (30) for mounting the child restraint carrier; a first panel component (66, 68) disposed on the base body, a first through slot () being formed between the first panel component and the base body; a second panel component (70, 72) disposed on the base body and spaced apart from the first panel component, a second through slot () being formed between the second panel component and the base body; an anchor belt (146) passing through the first through slot and the second through slot and slidable between an in-use position (connected to 246, 248) and a stored position (disconnected from 246, 248); and a third panel component (174) disposed between the first panel component and the second panel component and pivotable between an opened position and a closed position, the third panel component pivoting the closed position to tension the anchor belt to remove slack form the anchor belt.
Regarding claim 5, note a recess (see Figures 4 and 6) is formed on the base body for receiving the third panel component when the third panel component is located at the closed position, and the third panel component drives the anchor belt to partially enter into the recess to tension the anchor belt for removing the slack from the anchor belt when the third panel component pivots toward the closed position.
Regarding claim 6, note a first engaging component (184) and a second engaging component (202), the first engaging component being disposed on the third panel component, the second engaging component being disposed on the base body, and the first engaging component engaging with the second engaging component for preventing the third panel component from leaving from the closed position when the third panel component is located at the closed position.
Regarding claim 8, note a first passage (see Figures 1 and 2) and a second passage are formed on two lateral sides of the base body, and the anchor belt is allowed to pass through the first passage and the second passage to connect a vehicle without twisting when the anchor belt is located at the in-used position.

Claims 11, 15, 16 and 18, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heisey et al (7988230).
Note a child restraint system comprising: a child restraint carrier (22), a child restraint base detachably installed with the restraint carrier, the child restraint base comprising: a base body (30) for mounting the child restraint carrier; a first panel component (66, 68) disposed on the base body, a first through slot () being formed between the first panel component and the base body; a second panel component (70, 72) disposed on the base body and spaced apart from the first panel component, a second through slot () being formed between the second panel component and the base body; an anchor belt (146) passing through the first through slot and the second through slot and slidable between an in-use position (connected to 246, 248) and a stored position (disconnected from 246, 248); and a third panel component (174) disposed between the first panel component and the second panel component and pivotable between an opened position and a closed position, the third panel component pivoting the closed position to tension the anchor belt to remove slack form the anchor belt.
Regarding claim 15, note a recess (see Figures 4 and 6) is formed on the base body for receiving the third panel component when the third panel component is located at the closed position, and the third panel component drives the anchor belt to partially enter into the recess to tension the anchor belt for removing the slack from the anchor belt when the third panel component pivots toward the closed position.
Regarding claim 16, note a first engaging component (184) and a second engaging component (202), the first engaging component being disposed on the third panel component, the second engaging component being disposed on the base body, and the first engaging component engaging with the second engaging component for preventing the third panel component from leaving from the closed position when the third panel component is located at the closed position.
Regarding claim 18, note a first passage (see Figures 1 and 2) and a second passage are formed on two lateral sides of the base body, and the anchor belt is allowed to pass through the first passage and the second passage to connect a vehicle without twisting when the anchor belt is located at the in-used position.

Allowable Subject Matter
Claims 9, 10, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 2-4, 7, 17 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mn						/MILTON NELSON JR/June 15, 2022                                           Primary Examiner, Art Unit 3636